DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On Page 3, lines 12-15, “a master piston provided in the master chamber to form displacement changeable by movement of a brake pedal, a simulation chamber, a reaction force piston provided in the simulation chamber to form displacement” should be “a master piston provided in the master chamber to produce displacement changeable by movement of a brake pedal, a simulation chamber, a reaction force piston provided in the simulation chamber to produce displacement”. This is because a displacement is not something physically formed by pistons; rather, it is a measurable quantity produced by pistons.
 
Claim Objections
Claims 1-3, 6-7, 9-10, and 12-15 are objected to because of the following informalities:
In claims 1, “the pressing medium stored in the master chamber” should be “”
In claim 1, “an elastic member elastically supporting the reaction force spring” should be “an elastic member elastically supporting a reaction force spring
In claim 2, “a simulator valve provided in the simulation passage to control flow of a pressing medium” should be “a simulator valve provided in the simulation passage to control flow of [[a]] pressing medium through the simulation passage”
In claim 3, “a cylinder body in which the master chamber and the simulation chamber wherein” should be “a cylinder body in which the master chamber and the simulation chamber are located, wherein”
In claim 6, “a simulator check valve provided in the bypass passage so as to allow a pressing medium to flow in only one direction from the reservoir to the simulation chamber” should be “a simulator check valve provided in the bypass passage so as to allow [[a]] pressing medium to flow in only one direction from the reservoir to the simulation chamber”
In claim 7, “a first cut valve provided in the first backup passage so as to control flow of a pressing medium” should be “a first cut valve provided in the first backup passage so as to control flow of [[a]] pressing medium through the first backup passage”
In claim 7, “at least one second cut valve provided in the second backup passage so as to control flow of a pressing medium” should be “at least one second cut valve provided in the second backup passage so as to control flow of [[a]] pressing medium through the second backup passage”
In claim 9, “wherein the hydraulic control unit further comprising” should be “wherein the hydraulic control unit further comprises”
In claim 9, “a first valve provided in the first hydraulic passage so as to control flow of a pressing medium” should be “a first valve provided in the first hydraulic passage so as to control flow of [[a]] pressing medium through the first hydraulic passage”
In claim 9, “a second valve provided in the fifth hydraulic passage to control flow of a pressing medium” should be “a second valve provided in the fifth hydraulic passage to control flow of [[a]] pressing medium through the fifth hydraulic passage”
In claim 10, “the first valve is provided as a check valve allowing only flow of a pressing medium discharged from the first pressure chamber” should be “the first valve is provided as a check valve allowing the flow of [[a]] pressing medium such that pressing medium is discharged from the first pressure chamber through the first hydraulic passage”
In claim 10, “the second valve is provided as a solenoid valve controlling bidirectional flow of a pressing medium” should be “the second valve is provided as a solenoid valve controlling bidirectional flow of [[a]] pressing medium through the fifth hydraulic passage”
In claim 12, “hydraulic pressure flowing from the second wheel cylinder to the reservoir,” should be “hydraulic pressure flowing from the second wheel cylinder to the reservoir, wherein”
In claim 12, “the second hydraulic circuit includes a first inlet valve and a fourth inlet valve” should be “the second hydraulic circuit includes a third inlet valve and a fourth inlet valve”
In claim 13, “simulation chamber and the second cut valve” should be “simulation chamber and the at least one second cut valve”
In claim 14, “closing the second cut valve” should be “closing the at least one second cut valve”
In claim 15, “a pressing medium stored in the master chamber” should be “[[a]] the pressing medium stored in the master chamber”
In claim 15, “a pressing medium of the simulation chamber” should be “[[a]] pressing medium of the simulation chamber”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 4 of this application include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an elastic member elastically supporting the reaction force spring” in claim 1
“a support member provided at an inner end of the cylinder body so as to elastically support the elastic member” in claim 4
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals 
“an elastic member” : applicant discloses that, “The elastic member 24 may be formed of a material such as rubber that can be compressed or expanded by displacement of the reaction force piston 22” (See at least Page 10, line 29-Page 11, line 1 in applicant’s specification). Applicant further discloses that, “when the driver takes a foot off the brake pedal 10 to release the pedal effort applied to the brake pedal 10, a restoring spring (not shown) and the elastic member 24 may be expanded by elastic force such that the reaction force piston 22 and the master piston 21 can move back to original positions thereof” (See at least Page 12, lines 12-14 in applicant’s specification). Furthermore, Fig. 1 of applicant’s disclosure discloses that elastic member 24 is a trapezoidal solid. The combination of the rubber material, described function, and the shape of the member disclosed in the figure are adequate structure to perform the claimed function of elastically supporting a reaction force spring, since anyone of ordinary skill in the art will appreciate that an axially compressed rubber structure such as the one depicted in Fig. 1 could function as a spring and perform elastic support.
“a support member” : applicant discloses that the integrated master cylinder 20 includes “a support member 23 provided in an inner end of the cylinder body to support the elastic member 24” (See at least Page 8, line 30-Page 9, line 1 in applicant’s specification). Applicant further discloses visually, in Figs. 1-2, that the support member 23 takes the form of a rectangular end piece located at the inner end of the inside of the master cylinder 20 that is flush with the inner end of master supports the elastic member 24, they do not disclose what structure of support member 23 could perform the function of elastically supporting elastic member 24. For example, there is no disclosure of deformation and restoration (i.e., elasticity) of support member 23, and there is no indication that support member 23 is made of a material (such as rubber) which is elastic. Therefore, there is not adequate structure to perform the claimed function of elastically supporting the elastic member by the support member and a rejection of claim 4 is given in the section of this office action titled “Claim Rejections – 35 USC 112”.Note: if applicant wishes to resolve this 112(b) rejection, applicant could simply amend claim 4 to read “a support member provided at an inner end of the cylinder body so as to ”, as generic supporting of the elastic member does appear in the above mentioned parts of the disclosure.
However, this is merely examiner’s suggestion; it is ultimately up to applicant how applicant wishes to amend the claims.
Generally, if applicant does not intend to have claim limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, applicant recites the limitation, “a master piston provided in the master chamber to form displacement changeable by operation of a brake pedal, a simulation chamber, a reaction force piston provided in the simulation chamber to form displacement” (emphasis added). However, it is indefinite exactly what applicant means by “forming” a displacement in the emphasized portions of this claim, because a displacement is not something physically formed by pistons; rather, it is a measurable quantity produced by pistons. Therefore, examiner recommends that applicant amend the claim to read something like:
“a master piston provided in the master chamber to produce displacement changeable by operation of a brake pedal, a simulation chamber, a reaction force piston provided in the simulation chamber to produce displacement”
Until such an amendment is made, claim 1 is rendered indefinite and rejected under 35 USC 112(b). Furthermore, claims 2-15, which reference claim 1, are also rejected under 35 USC 112(b) as they do not provide clarifications regarding the particular emphasized limitations.

Regarding claim 8, applicant recites the limitation, “a first pressure chamber provided at one side of the hydraulic piston movably disposed in a cylinder block and connected to at least one wheel cylinder; and 
a second pressure chamber provided at another side of the hydraulic piston and connected to at least one wheel cylinder” (emphasis added).
However, it is not clear how the emphasized portions are related to each other (i.e., are they the same wheel cylinders or different wheel cylinders?) or how both emphasized portions are related to the “two wheel cylinders” and “two other wheel cylinders” recited in claim 1 (i.e., are all these wheel cylinders part of the same group of wheel cylinders or not?). Claim 8 is therefore rendered indefinite and rejected under 35 USC 112(b).
Considering at least Fig. 1 in applicant’s specification, examiner believes that applicant intends for all of the wheel cylinders to be part of the same plurality. If this is applicant’s intention, then examiner recommends that applicant amend claim 1 as follows:
“a hydraulic control unit configured to include not only a first hydraulic circuit to control hydraulic pressure applied to two wheel cylinders of a plurality of wheel cylinders, but also a second hydraulic circuit to control hydraulic pressure applied to two other wheel cylinders of the plurality of wheel cylinders.”
Furthermore, examiner recommends that applicant amend the quoted portion of claim 8 as follows:
“a first pressure chamber provided at one side of the hydraulic piston movably disposed in a cylinder block and connected to at least one wheel cylinder of the plurality of wheel cylinders; and 
a second pressure chamber provided at another side of the hydraulic piston and connected to at least one other wheel cylinder of the plurality of wheel cylinders”.
This would be adequate to clarify the indefiniteness of claim 8 originally pointed out above. Of course, this is merely examiner’s recommendation to move forward prosecution and it is up to applicant whether or not applicant wishes to accept this recommendation. Until any such amendments are made, claim 8 is rejected as being indefinite under 35 USC 112(b). Furthermore, claims 9-11, which depend from claim 8, are also rejected under 35 USC 112(b), since they do not address the above indefiniteness of claim 8.

Regarding claim 11, applicant recites, “an electronic control unit (ECU) configured to control operation of the valve based on hydraulic pressure information” (emphasis added).
However, it is not clear exactly which valve applicant is referring to when applicant recites “the valve”. There are numerous valves recited in the parent claims of claim 11 (i.e., the “simulator valve” in claim 2, the “first cut valve” and “second cut valve” in claim 7, etc.). Examiner therefore recommends that applicant amend claim 11 to clarify exactly which valve(s) applicant wishes to have the ECU control, with proper and clear antecedent basis to one or more of the valves in a parent claim(s) of claim 11.
Until such amendments are made, claim 11 is rendered indefinite and rejected under 35 USC 112(b).

Regarding claim 12, applicant recites, “a first inlet valve and a second inlet valve configured to respectively control hydraulic pressure supplied to a first wheel cylinder and hydraulic pressure applied to a second wheel cylinder” and “a first inlet valve and a fourth inlet valve configured to respectively control hydraulic pressure supplied to a third wheel cylinder and hydraulic pressure supplied to a fourth wheel cylinder” (emphasis added).
However, similarly to claim 8, it is not clear how the emphasized portions are related to each other or to the “two wheel cylinders” and “two other wheel cylinders” recited in claim 1 (i.e., are all these wheel cylinders part of the same group of wheel cylinders or not?). Claim 8 is therefore rendered indefinite and rejected under 35 USC 112(b).
Considering at least Fig. 1 in applicant’s specification, examiner believes that applicant intends for all of the wheel cylinders to be part of the same plurality. If this is applicant’s intention, then examiner recommends that applicant amend claim 1 as follows:
“a hydraulic control unit configured to include not only a first hydraulic circuit to control hydraulic pressure applied to two wheel cylinders of a plurality of wheel cylinders, but also a second hydraulic circuit to control hydraulic pressure applied to two other wheel cylinders of the plurality of wheel cylinders.”
Furthermore, examiner recommends that applicant amend claim 12 as follows:
“a first inlet valve and a second inlet valve configured to respectively control hydraulic pressure supplied to a first wheel cylinder of the plurality of wheel cylinders and hydraulic pressure applied to a second wheel cylinder of the plurality of wheel cylinders; and 
a first outlet valve and a second outlet valve configured to respectively control hydraulic pressure flowing from the first wheel cylinder to the reservoir and hydraulic pressure flowing from the second wheel cylinder to the reservoir, wherein
the second hydraulic circuit includes a third inlet valve and a fourth inlet valve configured to respectively control hydraulic pressure supplied to a third wheel cylinder of the plurality of wheel cylinders and hydraulic pressure supplied to a fourth wheel cylinder of the plurality of wheel cylinders”.
This would be adequate to clarify the indefiniteness of claim 12 originally pointed out above. Of course, this is merely examiner’s recommendation to move forward prosecution and it is up to applicant whether or not applicant wishes to accept this recommendation. Until any such amendments are made, claim 12 is rejected as being indefinite under 35 USC 112(b).

	Regarding claims 14, in the preamble applicant recites the limitation, “A method for operating the electronic brake system according to claim 7, the method comprising:” (emphasis added).
	However, considering the bolded portions, it is unclear whether applicant intends for claim 14 to be (1) an independent claim claiming a method or (2) dependent claim of claim 7. Examiner therefore recommends that applicant amend claim 14 to clarify accordingly in one of the following ways:
	(1) If applicant intends for claim 14 to be an independent claim reciting a method, examiner recommends that applicant amend the claim as follows: “A method for operating an electronic brake system  the brake system comprising: [insert each limitation of claims 1, 2 and 7 here], and the method comprising:”
	This way, rather than reciting “according to claim 7”, applicant would amend claim 14 to include each structural limitation of parent claims 1, 2 and 7, thus clarifying that claim 14 is intended to be an independent claim reciting a method.
The electronic brake system according to claim 7, further comprising:”. Applicant could then add any further limitations that applicant sees fit. This would help clarify in the structure of the claim that the claim is intended to be a dependent claim of claim 7, rather than using the more ambiguous claim format currently recited.
	Until one of the above amendments or a similar such amendment is made, examiner holds that claim 14 is rendered indefinite and therefore rejected under 35 USC 112(b), since it is unclear whether applicant intends for the claim to be an independent claim reciting a method or a dependent claim of claim 7 reciting an electronic brake system.

Regarding claims 15, in the preamble applicant recites the limitation, “A method for operating the electronic brake system according to claim 7, the method comprising:” (emphasis added).
	However, considering the bolded portions, it is unclear whether applicant intends for claim 15 to be (1) an independent claim claiming a method or (2) dependent claim of claim 7. Examiner therefore recommends that applicant amend claim 15 to clarify accordingly in one of the following ways:
	(1) If applicant intends for claim 15 to be an independent claim reciting a method, examiner recommends that applicant amend the claim as follows: “A method for operating an electronic brake system  the brake system comprising: [insert each limitation of claims 1, 2 and 7 here], and the method comprising:”

	(2) If applicant intends for claim 15 to be a dependent claim of claim 7, then examiner recommends that applicant amend claim 15 as follows: “The electronic brake system according to claim 7, further comprising:”. Applicant could then add any further limitations that applicant sees fit. This would help clarify in the structure of the claim that the claim is intended to be a dependent claim of claim 7, rather than using the more ambiguous claim format currently recited.
	Until one of the above amendments or a similar such amendment is made, examiner holds that claim 15 is rendered indefinite and therefore rejected under 35 USC 112(b), since it is unclear whether applicant intends for the claim to be an independent claim reciting a method or a dependent claim of claim 7 reciting an electronic brake system.

Claims 4-5 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. This rejection is based on the interpretation of claim 4 under 35 USC 112(f) where the specification failed to disclose adequate structure to perform the claimed function.
Regarding claim 4, the claim limitation “a support member provided at an inner end of the cylinder body so as to elastically support the elastic member” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts 
In particular, in the specification, applicant discloses that the integrated master cylinder 20 includes “a support member 23 provided in an inner end of the cylinder body to support the elastic member 24” (See at least Page 8, line 30-Page 9, line 1 in applicant’s specification). Applicant further discloses visually, in Figs. 1-2, that the support member 23 takes the form of a rectangular or cylindrical end piece located at the inner end of the inside of the master cylinder 20 that is flush with the inner end of master cylinder 20 and that contains a notch in which, as shown in Fig. 2, elastic member 24 can fit snugly inside during compression of elastic member 24. However, while these aforementioned sections disclose that that support member 23 supports the elastic member 24, they do not disclose what structure of support member 23 could perform the function of elastically supporting elastic member 24. For example, there is no disclosure of deformation and restoration (i.e., elasticity) of support member 23, and there is no indication that support member 23 is made of a material (such as rubber) which is elastic. Therefore, there is not adequate structure to perform the claimed function of elastically supporting the elastic member by the support member.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, claim 5 is also rejected under 35 USC 112(b) since claim 5 depends from claim 4 but does not address the deficiencies of claim 4 in this regard.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner’s note: if applicant wishes to resolve this 112(b) rejection, applicant could alternatively simply amend claim 4 to read “a support member provided at an inner end of the cylinder body so as to ”, as generic supporting of the 
However, this is merely examiner’s suggestion; it is ultimately up to applicant how applicant wishes to amend the claims. For purposes of prior art rejection, examiner will utilize examiner’s broadest reasonable interpretation so that art that discloses elastic support members and art that discloses elastic support members may be applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 20150097418 A1) in view of Kim et al. (US 20170106846 A1), hereinafter referred to as Koo and Kim, respectively.
Regarding claim 1, Koo discloses An electronic brake system (See at least Fig. 1 in Koo: Koo discloses the structure of an electronic hydraulic brake device [See at least Koo, 0034]) comprising: 
a reservoir configured to store a pressing medium therein (See at least Fig. 1 in Koo: Koo discloses that the electronic hydraulic brake device 1 may include a reservoir 12 [See at least Koo, 0035]); 
an integrated master cylinder (See at least Fig. 1 in Koo: Koo discloses the functions of the pedal simulator and the backup master cylinder may be implemented through the reaction cylinder 20 [See at least Koo, 0081]. While Koo utilizes the terminology “reaction cylinder” and “backup master cylinder”, it will be appreciated that the reaction cylinder 20 of Koo is what anyone of ordinary skill in the art would regard as a master cylinder, since this is the cylinder that directly receives the pedal stroke as per Figs. 1-5 in Koo. This mapping is in line with applicant’s disclosure, since applicant discloses that, “The master chamber 21a and the simulation chamber 22a may be sequentially disposed in a cylinder body of the integrated master cylinder 20 in the direction from an inlet connected to the brake pedal to an inner end of the cylinder body” [See at least Page 8, lines 9-12, of applicant’s specification]. Therefore, reaction cylinder 20 of Koo will be regarded as applicant’s “integrated master cylinder”) configured to include a master chamber (See at least Fig. 1 in Koo: Koo discloses that the reaction cylinder 20 may include a first pressure generation unit 25 in the main body 22 which pressurizes brake oil therein in connection with the operation of the pedal 10 [See at least Koo, 0040-0042]. Koo further discloses that a second pressure generation unit 30 may be installed in the main body 22 so as to face the first pressure generation unit 25, and pressurize brake oil therein in connection with the motion of the first pressure generation unit 25 [See at least Koo, 0040]. Since pressure generation unit 25 is directly pressurized by the brake pedal and directly controls pressurization of the pressure generation unit 30, pressure generation unit 25 may therefore be regarded as applicant’s master chamber), a master piston provided in the master chamber to form displacement changeable by operation of a brake pedal (See at least Fig. 1 in Koo: Koo discloses that the first pressure generation unit 25 in accordance with the embodiment of the present invention may include a first piston 26 which is hinge-connected to the pedal 10 so as to linearly move along the inside of the main body 22 by rotation of the pedal 10 [See at least Koo, 0043-0044]), a simulation chamber (See at least Fig. 1 in Koo: Koo discloses that master cylinder 20 may implement the functions of a pedal simulator [See at least Koo, 0081]. Also see at least Fig. 2 in Koo: Koo discloses that the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, causing the second elastic member 36 to form a pedal force with the reaction damper 38 [See at least Koo, 0071]. Koo further discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. It will therefore be appreciated that the simulation chamber is second pressure generation unit 30, in which the compression and reaction of second elastic member 36 and reaction damper 38 occur to form the pedal (reaction) force [See at least Koo, 0071]), a reaction force piston provided in the simulation chamber to form displacement changeable by hydraulic pressure of the pressing medium stored in the master chamber (See at least Fig. 2 in Koo: Koo discloses that the second piston 31 may be moved to the other side of the main body 22 through the pressure of the brake oil compressed in the first pressure generation unit 25 and the elastic force of the first elastic member 29 compressed by the first piston 26 [See at least Koo, 0069]. The second piston 31 may therefore be regarded as applicant’s reaction force piston), and an elastic member elastically supporting the reaction force spring (See at least Fig. 1 in Koo: Koo discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. Koo further discloses that this may be because reaction damper 38 includes rubber, and forms a pedal force through an elastic restoring force of rubber [See at least Koo, 0054]. Also see at least Fig. 2 in Koo: Koo discloses that since the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, the second elastic member 36 may form a pedal force with the reaction damper 38 [See at least Koo, 0071]. It will therefore be appreciated that the reaction damper 38, which may be regarded as applicant’s elastic member, elastically supports elastic member 36, which may be regarded as applicant’s reaction force spring); 
a hydraulic-pressure supply device configured to generate hydraulic pressure by detecting an electrical signal that is output in response to displacement of the brake pedal (Koo discloses that, under normal circumstances, a controller determines a brake force requested by the user through a pedal stroke sensor and a pressure sensor, and drives a main master cylinder to generate a brake force of a wheel brake [See at least Koo, 0005-0006]. Applicant discloses that, “The hydraulic-pressure supply device 100 may include a hydraulic-pressure providing unit 110 to supply pressing-medium pressure to wheel cylinders 40, a motor 120 to produce rotational force according to an electrical signal from the pedal displacement sensor 11” [See at least Page 13, lines 1-4, in applicant’s specification]. Therefore, the “controller” and “main master cylinder” of Koo may be regarded as applicant’s hydraulic-pressure supplying device); and 
a hydraulic control unit configured to include not only a first hydraulic circuit to control hydraulic pressure applied to two wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the first pressure generation unit 25 to the wheel brake 60 for restraining the front wheels of the vehicle may be regarded as connecting the master chamber to a first hydraulic circuit), but also a second hydraulic circuit to control hydraulic pressure applied to two other wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the second pressure generation unit 30 to the wheel brake 60 for restraining the rear wheels of the vehicle may be regarded as connecting the simulation chamber to a second hydraulic circuit).
However, Koo does not explicitly disclose the electronic brake system wherein the hydraulic-pressure supply device is configured to generate hydraulic pressure by operating a hydraulic piston.
However, Kim does teach an electronic brake system (See at least Fig. 1 in Kim: Kim teaches that, in electric brake system 1, an electronic control unit (ECU) (not shown) controls the hydraulic pressure supply device 100 and valves 54, 60, 221a, 221b, 221c, 221d, 222a, 222b, 222c, 222d, 241, 242, 250, 261, and 262 on the basis of hydraulic pressure information and pedal displacement information [See at least Kim, 0058]) further comprising a hydraulic-pressure supply device configured to generate hydraulic pressure by operating a hydraulic piston (See at least Fig. 1 in Kim: Kim teaches that the electric brake system 1 may further comprise hydraulic pressure supply device 100, which includes a hydraulic pressure supply unit 110 providing oil pressure delivered to the wheel cylinder 40 in response to an electrical signal of the pedal displacement sensor 11 [See at least Kim, 0060]. Also see at least Fig. 2 in Kim: Kim further teaches that hydraulic pressure, which is generated in the first pressure chamber 112a while the first hydraulic piston 113a is moved forward, may be delivered to the first hydraulic circuit 201 to activate the wheel cylinders 40 installed at the rear left wheel RL and the front right wheel FR, and hydraulic pressure, which is generated in the second pressure chamber 112b while the second hydraulic piston 113b is moved forward, may be delivered to the second hydraulic circuit 202 to activate the wheel cylinders 40 installed at the rear right wheel RR and the front left wheel FL [See at least Kim, 0071]. Kim further teaches that the electric brake system 1 further includes the first and second backup flow paths 251 and 252 capable of directly supplying oil discharged from the master cylinder 20 to the wheel cylinders 40 when the hydraulic pressure supply device 100 operates abnormally [See at least Kim, 0084]). Both Koo and Kim teach electrical brake systems in which a hydraulic pressure 
It would been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydraulic pressure supply device of Koo to also be an electrical hydraulic pressure supply device to generate the brake pressure using a piston, and to have each hydraulic circuit of the hydraulic pressure supply device brake two wheels, as in Kim, under normal circumstances. Anyone of ordinary skill in the art will appreciate that pistons are a common method of generating hydraulic pressure in brake systems that use stroke sensors, and that it is common to have two hydraulic circuits come from the hydraulic pressure supply device such that each hydraulic circuit brakes two wheels.
Examiner would like to note that while [Koo, 0077] discloses one hydraulic circuit for the front wheels and one hydraulic circuit for the back wheels (a front-back split) and [Kim, 0071] discloses one hydraulic circuit for the rear-left and front-right wheels and another hydraulic circuit for the front-left and rear-right wheels (a diagonal split), anyone of ordinary skill in the art will further appreciate that it is not significant whether or not a front-back or diagonal braking system is implemented for the purposes of combining Kim and Koo; both systems are common in the prior art of record and anyone of ordinary skill in the art will appreciate that they can be interchanged without any sort of significant effect on internal structure of hydraulic circuits.

Regarding claim 2, Koo in view of Kim teaches The electronic brake system according to claim 1, wherein the integrated master cylinder includes: 
a simulation passage configured to connect the simulation chamber and the reservoir to each other (See at least Fig. 1 in Koo: Koo teaches that the second pipeline 42 is for connecting the reservoir 12 and the reaction cylinder 20 to transfer brake oil, and that the reaction valve 50 controls this transfer [See at least Koo, 0057]); and 
a simulator valve provided in the simulation passage to control flow of a pressing medium (See at least Fig. 1 in Koo: Koo discloses that the reaction valve 50 may include various types of valves, as long as they can be installed on the second pipeline 42 for connecting the reservoir 12 and the reaction cylinder 20 so as to control the transfer of brake oil [See at least Koo, 0057]).

Regarding claim 3, Koo in view of Kim teaches The electronic brake system according to claim 2, wherein the integrated master cylinder further includes: 
a cylinder body in which the master chamber and the simulation chamber (See at least Fig. 1 in Koo: Koo discloses that the reaction cylinder 20 may include a main body 22 containing a first pressure generation unit 25 and a second pressure generation unit 30 [See at least Koo, 0040])
wherein the master chamber and the simulation chamber are sequentially disposed in a direction from an inlet of the cylinder body connected to the brake pedal to an inner end of the cylinder body (See at least Fig. 1 in Koo: Koo discloses that the first pressure generation unit 25 may be installed at one side of the main body 22 (show to be the inlet of main body 22 of reaction cylinder 20) and the second pressure generation unit 30 may be installed at the other side of the main body 22 (shown to be the inner end of main body 22 of reaction cylinder 20) [See at least Koo, 0042].
Note: Koo discloses that it is possible to swap the locations of the two chambers with respect to the inlet/pedal and inner end of the cylinder body, but this embodiment is not disclosed in Fig. 1 [See at least Koo, 0065]).

Regarding claim 4, Koo in view of Kim teaches The electronic brake system according to claim 3, wherein the integrated master cylinder further includes: 
a support member provided at an inner end of the cylinder body so as to elastically support the elastic member (See at least Fig. 1 in Koo: Koo discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. Fixed member 34 may therefore be regarded as applicant’s support member).

Regarding claim 7, Koo in view of Kim teaches The electronic brake system according to claim 2, further comprising: 
a first backup passage configured to connect the master chamber to the first hydraulic circuit (See at least Fig. 3 in Koo: Koo discloses that the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Koo further discloses that the situation of Fig. 3 occurs in a fail safe mode [See at least Koo, 0074] Therefore, supplying the brake oil of the first pressure generation unit 25 to the wheel brake 60 for restraining the front wheels of the vehicle may be regarded as connecting the master chamber to the first hydraulic circuit); 
a second backup passage configured to connect the simulation chamber to the second hydraulic circuit (See at least Fig. 3 in Koo: Koo discloses that the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Koo further discloses that the situation of Fig. 3 occurs in a fail safe mode [See at least Koo, 0074]. Therefore, supplying the brake oil of the second pressure generation unit 30 to the wheel brake 60 for restraining the rear wheels of the vehicle in the fail safe mode may therefore be regarded as connecting the simulation chamber to the second hydraulic circuit); 
a first cut valve provided in the first backup passage so as to control flow of a pressing medium (See at least Fig. 3 in Koo: Koo discloses that, in the fail safe mode, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle [See at least Koo, 0077]. Furthermore, Fig. 3 in Koo discloses that there is an unlabeled valve present through which pipeline 46 flows, similar to brake valve 70 through which pipeline 45 flows in [Koo, 0074]. This unlabeled valve may therefore be regarded as a first cut valve); and 
at least one second cut valve provided in the second backup passage so as to control flow of a pressing medium (See at least Fig. 3 in Koo: Koo discloses that, in the fail safe mode as illustrated in FIG. 3, the reaction force 50 may block a flow of brake oil transferred along the second pipeline 42, and the brake valve 70 may allow a flow of brake oil transferred along the connection pipeline 44 [See at least Koo, 0074]. Brake valve 70 may be regarded as a second cut valve).

Regarding claim 8, Koo in view of Kim teaches The electronic brake system according to claim 7, wherein: 
the hydraulic-pressure supply device includes: 
a first pressure chamber provided at one side of the hydraulic piston movably disposed in a cylinder block and connected to at least one wheel cylinder (See at least Fig. 2 in Kim: Kim teaches that hydraulic pressure, which is generated in the first pressure chamber 112a (on the right side of second hydraulic piston 113b, which may be regarded as applicant’s “hydraulic piston”) while the first hydraulic piston 113a is moved forward, may be delivered to the first hydraulic circuit 201 to activate the wheel cylinders 40 installed at the rear left wheel RL and the front right wheel FR [See at least Kim, 0071]); and 
a second pressure chamber provided at another side of the hydraulic piston and connected to at least one wheel cylinder (See at least Fig. 2 in Kim: Kim teaches that hydraulic pressure, which is generated in the second pressure chamber 112b (on the left side of second hydraulic piston 113b, which may be regarded as applicant’s “hydraulic piston”) while the second hydraulic piston 113b is moved forward, may be delivered to the second hydraulic circuit 202 to activate the wheel cylinders 40 installed at the rear right wheel RR and the front left wheel FL [See at least Kim, 0071]), and 
the hydraulic control unit includes: 
a first hydraulic passage connected to the first pressure chamber (See at least Fig. 2 in Kim: Kim teaches that the fluid from the first hydraulic chamber 112a flows through first hydraulic flow path 211 [See at least Kim, 0074]),
a second hydraulic passage connected to the second pressure chamber (See at least Fig. 2 in Kim: Kim teaches that the fluid from the second hydraulic chamber 112b flows through second hydraulic flow path 212 [See at least Kim, 0074]), and
a third hydraulic passage through which the first hydraulic passage and the second hydraulic passage are linked to each other (See at least Fig. 1 in Kim: Kim teaches that the hydraulic control unit 200 of the electric brake system 1 according to the embodiment of the present disclosure may include a circuit balance valve 250 that is installed to control opening and closing of a flow path for communicating the first pressure chamber 112a with the second pressure chamber 112b, such that the circuit balance valve 250 may be installed at a flow path for communicating the first hydraulic flow path 211 and the second hydraulic flow path 212 [See at least Kim, 0101-0102]) and then branched into a plurality of passages to be respectively connected to the first hydraulic circuit and the second hydraulic circuit (See at least Fig. 1 in Kim: Kim teaches that the flow path at which the circuit balance valve 250 is installed may connect points, at which the first hydraulic flow path 211 and the second hydraulic flow path 212 branch into the two inlet valves 221a and 221b, and the two inlet valves 221c and 221d, respectively, to each other [See at least Kim, 0103]).

Regarding claim 14, Koo in view of Kim teaches A method for operating the electronic brake system according to claim 7, the method comprising: 
performing a normal operation mode (See at least Figs. 1-2 in Koo: Koo discloses a normal operation mode of the braking device 1 [See at least Koo, 0067]),
wherein the normal operation mode includes 
sealing the master chamber by closing the first cut valve (See at least Fig. 1 in Koo: Koo discloses that when the electronic hydraulic brake device 1 is normally operated, the reaction valve 50 may open the second pipeline 42, and the brake valve 70 may block the transfer of brake oil through the connection pipeline 44 [See at least Koo, 0067]. Koo also discloses, in Fig. 1, that 44 refers to both pipeline 45 and pipeline 46, so it will be appreciated that the respective valves for both are closed during normal operation), and 
allowing the simulation chamber to communicate with the reservoir by closing the second cut valve and opening the simulator valve (See at least Fig. 1 in Koo: Koo discloses that when the electronic hydraulic brake device 1 is normally operated, the reaction valve 50 may open the second pipeline 42, and the brake valve 70 may block the transfer of brake oil through the connection pipeline 44 [See at least Koo, 0067]. Koo also discloses, in Fig. 1, that 44 refers to both pipeline 45 and pipeline 46, so it will be appreciated that the respective valves for both of these pipelines are closed during normal operation), 
whereby the reaction force piston compresses the elastic member by operation of the brake pedal (See at least Fig. 2 in Koo: Koo discloses that the second piston 31 may be moved to the other side of the main body 22 through the pressure of the brake oil compressed in the first pressure generation unit 25 and the elastic force of the first elastic member 29 compressed by the first piston 26 when the pedal 10 is rotated (actuated) by an operator of the vehicle [See at least Koo, 0069]. It will be appreciated that, in order for the second piston 31 to move the other side of the main body 22, the elastic member 36 must be compressed) and elastic restoring force of the elastic member is provided (See at least Fig. 2 in Koo: Koo discloses that since the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, the second elastic member 36 may form a pedal force with the reaction damper 38 [See at least Koo, 0071]) for better pedal feel of a driver (As discussed in the section of this office action entitled “Claim Rejections – 35 USC 112”, while every pedal provides a reaction force—for example, see at least [Koo, 0071]—the issue of whether or not a reaction force feels “better” to a driver or not is both subjective and a non-structural limitation, and is therefore being not regarded as a further limiting limitation).

Regarding claim 15, Koo in view of Kim teaches A method for operating the electronic brake system according to claim 7, the method comprising: 
performing an abnormal operation mode (See at least Fig. 3 in Koo: Koo discloses that the situation of Fig. 3 occurs in a fail safe mode [See at least Koo, 0074]), 
wherein the abnormal operation mode includes 
opening the first cut valve to allow the master chamber to communicate with the first hydraulic circuit (See at least Fig. 3 in Koo: Koo discloses that the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Koo further discloses that the compressed brake oil may be transmitted to the wheel brake 60 through the connection pipeline 44 including the third and fourth pipelines 45 and 46, and restrain the rotation of the wheels [See at least Koo, 0075]. It will therefore be appreciated that the first cut valve, located on pipeline 46, must be open in the failsafe scenario), and 
allowing the simulation chamber to communicate with the second hydraulic circuit (See at least Fig. 3 in Koo: Koo discloses that the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Koo further discloses that the compressed brake oil may be transmitted to the wheel brake 60 through the connection pipeline 44 including the third and fourth pipelines 45 and 46, and restrain the rotation of the wheels [See at least Koo, 0075]) by closing the simulator valve and opening the second cut valve (See at least Fig. 3 in Koo: Koo discloses that, in the fail safe mode as illustrated in FIG. 3, the reaction force valve 50 may block a flow of brake oil transferred along the second pipeline 42, and the brake valve 70 may allow a flow of brake oil transferred along the connection pipeline 44, including the third and fourth pipelines 45 and 46 [See at least Koo, 0074]. It will therefore be appreciated that simulator valve 50 is closed and second cut valve 70 is opened), 
whereby a pressing medium stored in the master chamber is provided to the first hydraulic circuit through the first backup passage (See at least Fig. 3 in Koo: Koo discloses that the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle [See at least Koo, 0077]) according to a pedal effort of the brake pedal (See at least Fig. 3 in Koo: Koo discloses that the brake oil within the first and second pressure generation units 25 and 30 may be compressed through the operation of the pedal 10, and that the compressed brake oil may be transmitted to the wheel brake 60 through the connection pipeline 44 including the third and fourth pipelines 45 and 46, and restrain the rotation of the wheels [See at least Koo, 0075]), and a pressing medium of the simulation chamber is provided to the second hydraulic circuit through the second backup passage (See at least Fig. 3 in Koo: Koo discloses that the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 20150097418 A1) in view of Kim et al. (US 20170106846 A1) in further view of Kusano (US 20040004392 A1), hereinafter referred to as Kusano.
Regarding claim 5, Koo in view of Kim in further view teaches The electronic brake system according to claim 4.
However, Koo does not explicitly disclose the system wherein each of the reaction force piston and the support member includes a receiving groove formed to be recessed in a manner that at least some parts of the elastic member are seated therein.
However, Kusano does teach a master cylinder having an integrated stroke simulator (See at least Fig. 1 in Kusano: Kusano teaches that, in a braking device for a vehicle, the simulator piston 44, elastic member 45 and simulator chamber CS form a stroke simulator [See at least Kusano, 0023]. Because [Koo, 0065] discloses that the order of the simulation chamber and master chamber may be swapped, the fact that the simulation chamber of Kusano is located at the inlet is not an issue for combining the two references) wherein each of the reaction force piston and the support member includes a receiving groove formed to be recessed in a manner that at least some parts of the elastic member are seated therein (See at least Fig. 1 in Kusano: Kusano discloses that elastic member 45 is attached to a groove in the simulator piston 44 on one end and a groove in input piston 42 on the other end [See at least Kusano, 0023]. Kusano further teaches that, although in Fig. 1 a coil spring is shown, a rubber spring may be used singly or in combination [See at least Kusano, 0023]). Both Kusano and Koo in view of Kim teach stroke simulators integrated into a master cylinder. However, only Kusano explicitly teaches where surfaces which contact the elastic member of the stroke simulator have grooves.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stroke simulator of Koo so that the surfaces which contact the elastic member of the stroke simulator also have grooves, as in Kusano. Anyone of ordinary skill in the art will appreciate that having grooves into which an elastic member may fit is helpful to contain the elastic member in a desired part of the stroke simulator.

Allowable Subject Matter
Claims 6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
The closest prior art of record for claims 6 and 12-13 is Koo (US 20150097418 A1) in view of Kim et al. (US 20170106846 A1) in further view of Kim et al. (US 20150166028 A1), hereinafter referred to as Koo, Kim, and Kim ‘028. The following is examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 6, Koo in view of Kim teaches The electronic brake system according to claim 2.
However, none of the prior art of record teaches or suggests the electronic brake system wherein the integrated master cylinder further includes: 
a bypass passage connected parallel to the simulator valve on the simulation passage; and 
a simulator check valve provided in the bypass passage so as to allow a pressing medium to flow in only one direction from the reservoir to the simulation chamber.
In order for a reference to read on these additional limitations, the reference would need to have a bypass passage with the same start point and endpoint as the simulation passage (i.e., one that also goes from the simulation chamber to the reservoir, but that bypasses the simulator valve), while also having its own unidirectional check valve. Furthermore, as per the limitations of claim 1, which place the simulation chamber within the integrated master cylinder, the reference would also have to have the simulation chamber within the integrated master cylinder, since anyone of ordinary skill in the art will appreciate that the pressure parameters and valve states for a stroke simulator integrated within a master 
Therefore, the closest that any reference comes to disclosing the above discussed claim limitation is Kim ‘028, since Kim ‘028 discloses an electric brake system wherein a simulation check valve is connected to the reservoir parallel to the passage which has the simulation valve (See at least Fig. 2 in Kim ‘028: Kim ‘028 discloses that the simulation check valve 185 is connected to the reservoir 115 through an oil passage 189 such that the oil flows from the reservoir 115 to the simulation chamber 182, and that passage 189 is also parallel to passage 188, which has simulation valve 186 [See at least Kim ‘028, 0056]).
However, as disclosed by at least Fig. 2 in Kim ‘028, pedal simulator 180 is provided outside the master cylinder 110 (See at least [Kim ‘028, 0056]). Therefore, in order to combine the quoted feature of Kim ‘028 with the integrated master cylinder of Koo, one would essentially be modifying Koo so that the simulation chamber of the master cylinder of Koo has the same passages and valves connected to it that the stroke simulator of [Kim ‘028, 0056] has.
However, this is not at all obvious because, as discussed prior, anyone of ordinary skill in the art will appreciate that the pressure parameters and valve states for a stroke simulator integrated within a master cylinder are different from those of a stroke simulator located outside of a master cylinder since any modification to a simulation chamber located within a master cylinder affects operation of the master cylinder as whole. For instance, [Koo, 0067-0082] and Koo Figs. 1-5 disclose very specific modes of operation to which the very specific operation of reaction valve 50 is integral, as reaction valve 50 manages not just exchange of fluid between master cylinder 20 and reservoir 12, but also exchange of fluid between valve 70 and master cylinder 20 (See at least Figs. 1-5 in Koo and [Koo, 0067-0082]). It is not at all clear how the parallel valves 185 and/or 186 from [Kim ‘028, 0056] could be added or substituted to perform valve functions as complex as those of [Koo, 0067-0082]. Furthermore, such a combination would not be obvious since not only is the structure and number of valves to be added unclear, but it is also unclear what the operating modes should be of the valves of Kim ‘028, if they are added to Koo, at any given time in order to maintain the relatively complex operating modes of [Koo, 0067-0082]. This is because Kim ‘028, being directed to a stroke simulator which does not serve as a master cylinder, simply does not teach many of the operating modes of Koo, such as the fail safe mode of Fig. 3 in Koo and [Koo, 0074-0077], in which Koo discloses that valve 50 blocks flow into reservoir 12 from the opening in pressurized region 30 closest to the inner end of cylinder 20 in order to force all outflow from that particular opening to flow outward into valve 70 and brake wheels of the vehicle (See at least [Koo, 0074-0077]). In light of these complexities and uncertainties, it is not obvious what the benefit would be of arbitrarily adding structures from Kim ‘028 to Koo when the operation modes of these structures is so unclear in the combination.
It therefore would not be obvious to merely replicate structures attached to the external stroke simulator of Kim ‘028 by attaching them to the simulation chamber of the integrated master cylinder of Koo, which must double as a second chamber of a master cylinder and therefore fundamentally functions differently than the basic external stroke simulator of 
For at least the above stated reasons, claim 6 contains allowable subject matter.

Regarding claims 12-13, these claims also contain allowable subject matter at least by virtue of their dependence from claim 6.

The closest prior art of record for claims 9-11 is Koo (US 20150097418 A1) in view of Kim et al. (US 20170106846 A1), hereinafter referred to as Koo and Kim, respectively. The following is examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 9, Koo in view of Kim teaches The electronic brake system according to claim 8, wherein the hydraulic control unit further comprising: 
a first valve provided in the first hydraulic passage so as to control flow of a pressing medium (See at least Fig. 2 in Kim: Kim teaches that the fluid from the first hydraulic chamber 112a flows through first hydraulic flow path 211 [See at least Kim, 0074]. Kim further teaches that ).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system wherein the hydraulic control unit further comprises a fifth hydraulic passage branched from a position between the first pressure chamber and the first valve on the first hydraulic passage, and connected to the second hydraulic passage; and 
a second valve provided in the fifth hydraulic passage to control flow of a pressing medium.
another hydraulic passage connecting the first and second hydraulic passages that branches from between the first pressure chamber and the first valve on the first hydraulic passage (emphasis added). 
The closest that any reference comes to teaching this structure is Kim, since in Fig. 1 of Kim, Kim discloses that the flow path going through valve 250 branches from passage 211 before valves 221a and 221b and branches from passage 212 before valves 221c and 221d (See at least Fig. 1 in Kim: Kim teaches that the hydraulic control unit 200 of the electric brake system 1 according to the embodiment of the present disclosure may include a circuit balance valve 250 that is installed to control opening and closing of a flow path for communicating the first pressure chamber 112a with the second pressure chamber 112b, such that the circuit balance valve 250 may be installed at a flow path for communicating the first hydraulic flow path 211 and the second hydraulic flow path 212 [See at least Kim, 0101-0102]. Kim further teaches that the flow path at which the circuit balance valve 250 is installed may connect points, at which the first hydraulic flow path 211 and the second hydraulic flow path 212 branch into the two inlet valves 221a and 221b, and the two inlet valves 221c and 221d, respectively, to each other [See at least Kim, 0103]).
However, the flow path through valve 250 is not adequate to read on the claim language of the fifth hydraulic passage because the flow path through valve 250 has already been used to read on the third hydraulic passage, which also links the first and second hydraulic passages, in the 103 rejection of claim 8, as there is no other component that can read on that third hydraulic passage (See at least the section of this office action titled “Claim Rejections – 35 
There is no other reference which discloses an additional flow path connecting the first and second chambers of an electronic hydraulic pressure-generating device before valves respectively associated with the first and second chamber. Therefore, it would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Koo, Kim or another prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 9 contains allowable subject matter.

Regarding claims 10-11, these claims also contain allowable subject matter at least by virtue of their dependence from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668